The appeal herein upon questions of law, to which a motion to dismiss has been addressed, is from an order of the Court of Common Pleas, Division of Domestic Relations, granting alimonypendente lite and an order overruling a motion for rehearing.
The basis for the motion to dismiss the appeal is that the orders appealed from are not final orders. It has been held that an order for alimony pendente lite is not a final order.McMahon v. McMahon, 156 Ohio St. 280, 102 N.E.2d 252.
It is claimed by defendant that such an order may not be made if the marriage of the parties is disputed. Certainly, this would be a triable issue, and the order may be made pending the trial.
If the motion for rehearing may be stamped with the status of a motion for new trial, which we do not hold, no abuse of discretion appears in the overruling of the motion, which is a necessary precedent to a consideration of the order of the court on appeal.
The motion to dismiss the appeal is granted.
Motion granted.
MATTHEWS, P. J., and HILDEBRANT, J., concur. *Page 359